Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 2/17/2022 has been entered.   Claims 1 and 7 were amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Attar et al. (Ferrocenyl chalcones versus organic chalcones: A comparative study of their nematocidal activity, Bioorganic & Medical Chemistry 19 (2011) pages 2055-2073) teach organic chalcones of Formula I and Formula II which showed high activity against nematodes.  The present invention is nonobvious because the combination of Formula 1 & 2 in a ratio of 1:1 unexpectedly induces nematode mortality and paralyzes nematodes faster (page 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12 were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615